NAPTON, J.
Rock was part owner, and made sundry advances for the use of the boat which by the 36th section of our act concerning Boats and Vessels, authorized him to sue the boat. When the writ was served, the boat was already in the custody of the law, having been seized by a constable under a previous .warrant from a justice. After a sale of the boat, and a purchase by Langstaff .& I-Iulme, who had a mortgage upon it, the question was whether Rock’s advances should come out of the proceeds. It must be admitted that there is some obscurity in the statute, in relation to the claims of part owners, but upon a careful examination of all its provisions, we have concluded, that part owners are not deprived of the same security which ordinary creditors have in relation to such advances as come within the four provisions of the first section of the act. The 36th section was designed to restrict this privilege, so far as to Compel part owners when they intended to act in the character of creditors, to give twenty days’notice'to the other owners of the boat. When that section speaks of the causes of action, which may ■warrant part owners in suing, and makes use of the very general phrase “ any other cause of indebtedness whatever,” this language must be understood as limited to such causes of indebtedness as had' been previously enumerated in the first section and no other. It was surely not the policy of the act to give part owners any advantages over general creditors, but to compel them to give a notice (which general creditors were not required to do), i'n order to avail themselves of their liens. As Rock’s claim was a lien, under the act, and the second section provides that such liens shall have precedence of all other liens and claims, we think the Court of Common Picas correctly allowed it to be paid out of the proceeds of the sale. Judgment affirmed.

(a) Sec note to Hore v. Steamboat “Attakapas,” 11 Mo. R. 107.